Citation Nr: 0125189	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from May 1987 to May 1990, 
followed by service in the Army National Guard of Michigan.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  


REMAND

Upon a preliminary review of the claims file, it appears that 
further development is needed in this case, prior to 
appellate disposition.  Such development should specifically 
include additional efforts to locate and obtain copies of the 
veteran's service medical records, which are not in the 
claims file.  

A brief history of this appeal is as follows.  In an April 
2000 rating decision, the RO denied a claim for service 
connection for depression, as secondary to service-connected 
multiple sclerosis, on the basis that there was no current 
diagnosis of depression.  In May 2000, the veteran submitted 
a Notice of Disagreement as to that decision.  The veteran 
maintained that she had been receiving treatment for 
depression at VA Medical Centers, and was currently receiving 
treatment at the Detroit VA Medical Center.  In her 
Substantive Appeal, VA Form 9, received at the RO in August 
2000, the veteran maintained that she was suffering from 
depression while stationed in Korea in 1988.  She indicates 
that she tried to commit suicide, but that medication had 
helped her depression.  In a February 2001 VA examination, 
the veteran was diagnosed with major depression, moderate.  
The RO continued to deny her claim, however, and noted that 
she had reported a history of depression as a teenager.

In a statement received from the veteran in May 2001, she 
strongly disagreed with the RO's conclusions that her 
depression was unrelated to her multiple sclerosis, and 
unrelated to her military service.  She stated that her 
medical records dated in 1988, while she was stationed in 
Korea, should contain some record of her attempting suicide, 
and receiving counseling.  Additionally, she maintained that 
she went AWOL while on leave, and was punished by being 
demoted.  She further maintained that she was released during 
her tour of duty, due to her depression.

The veteran's representative maintains in a September 2001 
statement that the RO has failed to obtain the veteran's 
service medical records.  According to information in the 
claims file, the veteran had both active service, and service 
in the Army National Guard.  Two December 1994 responses from 
the National Personnel Records Center (NPRC) indicated that 
there were no records for the veteran on file.  In February 
1995, the RO contacted the Michigan National Guard in 
attempts to locate the veteran's service records.  The RO 
also contacted the veteran, to inquire whether she had any 
copies of her service records.  In March 1995, a 
representative from the Michigan Army National Guard 
indicated that they had no records for the veteran, and 
suggested that the RO contact the NPRC.  An April 1995 
response from the NPRC indicated that the veteran was 
assigned to a National Guard unit, and as such, the inquiry 
for records should be forwarded to the unit of assignment.  
After this, there do not appear to have been any further 
attempts to obtain the veteran's service medical records.

According to recently enacted laws and regulations, the VA 
has a duty to assist claimants obtain records from a Federal 
department, and the efforts to obtain those records shall 
continue until the records are obtained, or until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b) (West 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).  In light of the foregoing, and given the 
importance of the veteran's service medical records in this 
case, it is the judgment of the Board that there should be an 
additional VA attempt to obtain the records.  See Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir. 1999).  Additionally, a 
medical professional should be given the opportunity to 
review those records, and ascertain whether the veteran may 
have developed depression during service, as she maintains.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should make additional efforts 
necessary to obtain the veteran's service 
medical records, and service personnel 
records relating to her discharge from 
service until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  All efforts to locate 
the veteran's service medical records 
should be clearly documented in the 
claims file, including any responses to 
those efforts.  If the records are still 
deemed unavailable, the record should 
clearly reflect such, with a statement of 
reasons as to why they could not be 
located. 

3.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided her psychiatric treatment since 
her separation from service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file

4.  If the veteran's service medical 
records are obtained, the RO should refer 
the veteran's claims file (including the 
service medical records) back to the same 
physician who examined the veteran in 
February 2001, if available.  If that 
physician is not available, another 
physician should be selected.  The 
physician is requested to review the 
entire claims file, including the 
veteran's service medical records, and 
offer an opinion as to the following: (1) 
Did the veteran have a depressive 
disorder which preexisted her period of 
service, and if so, did the disorder 
increase in severity during service 
beyond the natural progress of the 
disorder? (2) Did the veteran develop a 
depressive disorder during service? (3) 
Is the veteran's current depression 
related to any depressive disorder that 
began in service? and, (4) Is the 
veteran's current depression causally or 
etiologically related to her service-
connected multiple sclerosis?  The 
examiner should clearly outline the 
rationale for any opinion expressed. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


